Citation Nr: 0309608	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for iritis.

2.  Entitlement to service connection for inguinal 
adenopathy.

3.  Entitlement to service connection for 
hypercholestermolemia.

4.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder.

5.  Entitlement to an initial compensable rating for a right 
wrist disorder.

6.  Entitlement to an initial compensable rating for 
polyarthralgia with positive rheumatoid arthritis test.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
May 1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the RO which denied service connection for 
iritis, inguinal adenopathy, hypertension and 
hypercholesterolemia.  In that same decision, the RO granted 
service connection for a low back disorder, assigning a 10 
percent rating and granted service connection for a right 
wrist disorder and for polyarthralgia, assigning each a 
noncompensable rating.  The veteran appeals for higher 
initial ratings.

In March 2002, the RO granted service connection for 
hypertension.  As such, this issue is no longer on appeal.


REMAND

In May 2000, the veteran indicated that he wanted a Travel 
Board hearing.  Thus, the RO must schedule a Travel Board 
hearing for the veteran.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  Accordingly, the case is remanded for the following 
action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




